Title: Proportional Representation, [22 March] 1792
From: Madison, James
To: 


[22 March 1792]

   
   During debate on the apportionment bill in Committee of the Whole on 16 February, JM opposed Vining’s proposition to grant New Hampshire five representatives. “Fractions will exist, said he, on every possible plan; this is to be a permanent law, and in its operation will probably increase those fractions. The Constitution refers to the respective numbers of the States, and not to any aggregate number. The proposition breaks down the barriers between the State and General Governments, and involves a consolidation” (Gazette of the U.S., 24 Feb. 1792). Vining withdrew his proposition. On 20 February JM voted with the majority when the House defeated Dayton’s motion to strike out the provision for a second census in 1797, defeated Seney’s motion to strike out the provision for a ratio of representation on the second census, and approved a 1:30,000 ratio. The amended bill passed the next day, and on 17 March JM’s negative vote was crucial as the House rejected (by a 30–31 vote) a Senate amendment which would have fixed the number of representatives at 120. The House then rejected all other Senate amendments and appointed JM chairman of the five-member House delegation to a conference committee on the bill.


Mr. Madison, from the committee of conference on the representation bill, reported, that the Managers, on the part of the House, had proposed terms of accommodation to those appointed by the Senate, viz. to give up the provision for taking a new Census at the end of four years; and to consent to the ratio of thirty three thousand to be applied to the members in each state, without regard to fractions; but that the Senate’s conferees had refused their assent, and no prospect of accommodation remained.
